DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-20 are pending. The claims 1-20 will be examined. The claims 1, 13, and 19 are independent claims. This Non-Final Office action is in response to the claims dated 02/28/2019.

Drawings
The drawings are objected to because a plurality of numbers and letters in FIGS.2, 3, 4A, 4B, 5, 6, and 7, do not comply with 37 CFR 1.84(p)(3) drawing standards. The numbers, and letters must measure at least .32 cm. (1/8 inch) in height.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
The drawings are objected to because they have been submitted in color/grayscale.  Color photographs and color/grayscale drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color/grayscale drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color/grayscale drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color/grayscale. Copies of this patent or patent application publication with color/grayscale drawing(s) will be provided by the Office upon request and payment of the necessary fee.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) or petition filed under 37 CFR 1.84(a)(2) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after 

Claim Objections
Claim 19 is objected to because of the following informalities:  incomplete limitation, “of the plurality” in line 10 appears to be missing.  Appropriate correction is required. The claim has been interpreted as best understood by the Examiner as “of the plurality of sensors.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is incorrect antecedent basis for limitations in the following claims.
	Claim 1 recites the limitation “an autonomous vehicle” in line 4.
	Claim 4 recites the limitation “a weighting parameter” in line 1.
	Claim 10 recites the limitation “a state” and “an object” in lines 4-5.

	Claim 11 recites the limitation “detection level data or processed data” in line 3.
Claim 18 recites the limitation “a state” and “an object” in lines 4-5.
Claim 19 recites the limitation “detection level data or processed data” in line 9.
The claims have been interpreted as best understood by the Examiner.

Claim 7, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “state data” and “state of an object” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The metes and bounds of the “state data” and “state of an object” have not been established within claims 7, and 18. 
The “state data” and “state of an object” have been interpreted as best understood by the Examiner using the limitation language of claims 8 and 14.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms “at least one sensor of the autonomous vehicle” and “a first sensor of the autonomous vehicle” are indefinite for failing to point out and distinctly claim the subject matter 
The claims have been interpreted as best understood by the Examiner using the limitation language of dependent claims 16 and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-8, and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McArthur et al., US 16288255, herein further known as McArthur.

Regarding claim 1, McArthur discloses a computer-implemented (paragraph [0072]) method for determining degradation in perception sensors (paragraph [0019], system comparison used as basis for testing, validating, and/or verifying (i.e. determining degradation) performance of the first sensor) of an autonomous vehicle (paragraph [0022], vehicle 100 may operate in an autonomous mode) comprising: obtaining (at least paragraph [0002], obtaining sensor data), by a computing system (paragraph [0074], computer system 210) comprising one or more computing devices (paragraph [0074], processor 212), first data from a first sensor (paragraph [0083], first sensor data collected by a first sensor of vehicle 302) of an autonomous vehicle (paragraph [0022]) and second data from a second sensor (paragraph [0083], second sensor data collected by a second sensor of vehicle 302) of the autonomous vehicle (paragraph [0022]), the first data and the second data (at least paragraph [0083]) comprising detection level data (at least paragraph [0002], sensor data indicating detection of the target by one or more sensors); obtaining (at least paragraph [0002], obtaining sensor data), by the computing system  (paragraph [0074], computer system 210 or paragraph [0079], computer system 310), third data from the first sensor (paragraph [0003], sensor data collected using the first sensor after the detection of the sensor-testing trigger, comparing the sensor data with previously-collected sensor data (wherein no other sensors are disclosed within paragraph [0003], therefore previously-collected data is data from the first sensor), the third data comprising processed data (paragraph [0003] previously-collected (i.e. processed data) sensor data); determining (paragraph [0002], obtain sensor data after detection of sensor-testing trigger (i.e. determining) for comparison), by the computing system (at least paragraph [0074]), a sensor degradation condition (at least paragraph [0002], generating performance metrics, paragraph [0087], images degraded, data inconsistent, paragraphs [0142-0143], damaged and/or degrade for the first sensor (paragraph [0003], performance metrics for the first sensor, [0125], a calibration error or misalignment determined for the first sensor exceeds a tolerance threshold) based at least in part on the first data (paragraph [0003], operations further comprise obtaining sensor data collected using the first sensor after the detection of the sensor-testing trigger), the second data (paragraph [0125], selecting a second sensor of the vehicle to perform the subsequent scan based on the difference being greater than the threshold, use the second sensor for future scans instead of the first sensor), and the third data (paragraph [0003], comparing the sensor data with previously-collected (i.e. processed data) sensor data).

	Regarding claim 2, McArthur discloses all limitations of claim 1 above.
	The method of McArthur discloses further implementing, by the computing system, a sensor correction action (paragraph [0019], system can then use the comparison as a basis for calibrating, aligning, repairing) for the first sensor (paragraph [0083], first sensor data collected by a first sensor of vehicle 302) based at least in part on the sensor degradation condition  (at least paragraph [0002], generating performance metrics, paragraph [0087], images degraded, data inconsistent, paragraphs [0142-0143], damaged and/or degrade over time, validate hardware has not degraded).
	
Regarding claim 3, McArthur discloses all limitations of claim 2 above.
	The method of McArthur discloses further sensor correction action (paragraph [0019], system can then use the comparison as a basis for calibrating, aligning, repairing) comprises one or more of: adjusting a weighting parameter associated with the first sensor, scheduling maintenance (paragraph [0123]) for the first sensor (paragraph [0083], first sensor data collected by a first sensor of vehicle 302), cleaning the first sensor, performing a sensor diagnostic action (paragraphs [0142-0143], validate reliability, validate sensor hardware has not degraded, test maximum scanning range and the like) on the first sensor (paragraph [0083], first sensor data collected by a first sensor of vehicle 302), or operating the autonomous vehicle to a safe state (paragraph [0122], vehicle 200 may exit from an autonomous operation mode and stop the vehicle (i.e. safe state) if the sensor is deemed unreliable for safely navigating the vehicle autonomously to the destination location).

	Regarding claim 5, McArthur discloses all limitations of claim 1 above.
The method of McArthur discloses further one or more of the first sensor (paragraph [0083], first sensor data collected by a first sensor of vehicle 302) and the second sensor  (paragraph [0083], second sensor data collected by a second sensor of vehicle 302) comprise a LIDAR sensor (paragraph [0055]), an ultrasonic sensor (paragraph [0055]), a RADAR sensor (paragraph [0055]), an inertial measurement unit (paragraph [0055]), wheel encoder, steering angle sensor, positioning sensors (paragraph [0055], GPS), or a camera sensor (paragraph [0055], a camera 234).

Regarding claim 6, McArthur discloses all limitations of claim 1 above.
	The method of McArthur discloses further a type of the first sensor and a type of the second sensor are the same (paragraph [0146], vehicle can be configured to scan the region of the environment that includes the target using the first sensor (e.g., first LIDAR) and a second sensor (e.g., second LIDAR)).

Regarding claim 7, McArthur discloses all limitations of claim 1 above.
	The method of McArthur discloses further the third data  (paragraph [0003] previously-collected (i.e. processed data) sensor data) comprises state data (paragraph [0002], obtaining sensor data, AND at least paragraph [0030], data from the first LIDAR 120 (sensor), AND paragraph [0129], generated performance metrics for a RADAR sensor) indicative of a state of an object (paragraph [0002], threshold distance to a target, AND paragraph [0030], detect motion of objects in the environment, AND paragraph [0129], detect objects having a particular size) detected by the first sensor (paragraph [0083], first sensor data collected by a first sensor of vehicle).

Regarding claim 8, McArthur discloses all limitations of claim 7 above.
	The method of McArthur discloses further the state data indicative of the state (at least paragraph [0002], obtaining sensor data) of the object (at least paragraph [0002], a target, AND at least paragraph [0030], objects in the environment, AND at least paragraph [0129], detect objects) comprises data (at least paragraph [0002], obtaining sensor data) indicative of one or more of a position (paragraph [0055], sensor system 204 may include a number of sensors configured to sense information about an environment in which the vehicle 200 is located, with positioning sensors Global Positioning System (GPS) 226, inertial measurement unit (IMU) 228), a velocity (paragraph [0059], sense the speed of the objects), an acceleration, a heading (paragraph [0059], sense the heading of the objects), a yaw rate, a shape (paragraph [0084]) target data characteristics, shape), a size (paragraph [0129], detect objects having a particular , an object type (paragraph [0083], sensor data of one or more targets (e.g., stationary object, building,
landmark, geographic feature, etc.)), or a distance (paragraph [0135], the target, as observed by a first sensor (e.g., LIDAR 122) of the vehicle, is at a first distance from the vehicle (e.g., 60 meters)) from the autonomous vehicle (paragraph [0022], vehicle 100 may operate in an autonomous mode).

Regarding claim 10, McArthur discloses all limitations of claim 1 above.
	The method of McArthur discloses further determining, by the computing system, the sensor degradation condition (at least paragraph [0002], generating performance metrics, paragraph [0087], images degraded, data inconsistent, paragraphs [0142-0143], damaged and/or degrade over time, validate hardware has not degraded) for the first sensor based at least in part on the first data (paragraph [0083], first sensor data collected by a first sensor of vehicle 302), the second data  (paragraph [0083], second sensor data collected by a second sensor of vehicle 302), and the third data (paragraph [0003] previously-collected (i.e. processed data) sensor data) comprises: aggregating (paragraph [0084], system may compile target data in a variety of ways) the first data and the second data  (paragraph [0083], first and second sensor data) to determine aggregated data (paragraph [0084], system may compile (i.e. aggregate) characteristics of the target data in a variety of ways) indicative of a state of an object (paragraph [0002], threshold distance to a target, AND paragraph [0030], detect motion of objects in the environment, AND paragraph [0129], detect objects having a particular size) detected by the first sensor and the second sensor (paragraph [0083], first and second sensor sensor); and comparing the third data (paragraph [0003], comparing the sensor data with  and the aggregated data (paragraph [0084], system may compile (i.e. aggregate) characteristics of the target data in a variety of ways) to determine the sensor degradation condition (at least paragraph [0002], generating performance metrics, paragraph [0087], images degraded, data inconsistent, paragraphs [0142-0143], damaged and/or degrade over time, validate hardware has not degraded).

Regarding claim 11, McArthur discloses all limitations of claim 1 above.
	The method of McArthur discloses further obtaining, by the computing system (paragraph [0090], external computing system 310 can be integrated into a vehicle (e.g., incorporated in computer
system 210 of vehicle 200)), fourth data (paragraph [0084], target data 320 may include an indication of one or more targets (wherein the fourth data is not collected from the first sensor and second sensor of autonomous vehicle 1, and fourth data is not the processed data of vehicle 1) from a third sensor (paragraph [0083], third sensor data collected by a third sensor of vehicle (wherein the third sensor is a sensor positioned on a vehicle 2, vehicle 3, … vehicle n)), the fourth data (paragraph [0084], target data 320 (from vehicle 2, vehicle 3, … vehicle n) may include an indication of one or more targets) comprising detection level data (paragraph [0083], scans of one or more targets (from vehicle 2, vehicle 3, … vehicle n)) or processed data (paragraph [0083], stored in data storage (data processed and stored in vehicle 2, vehicle 3, … vehicle n)); and wherein the sensor degradation condition (at least paragraph [0002], generating performance metrics, paragraph [0087], images degraded, data inconsistent, paragraphs [0142-0143], damaged and/or degrade over time, validate hardware has not degraded) is further determined based at least in part on the fourth data (paragraph [0087], (wherein the fourth data is from vehicle 2, vehicle 3… vehicle n, and not the sensors of vehicle 1)).

Regarding claim 12, McArthur discloses all limitations of claim 1 above.
	The method of McArthur discloses further the sensor degradation condition (at least paragraph [0002], generating performance metrics, paragraph [0087], images degraded, data inconsistent, paragraphs [0142-0143], damaged and/or degrade over time, validate hardware has not degraded) comprises a misalignment condition (paragraph [0125] misalignment determined for the first sensor exceeds a tolerance threshold), an occlusion condition (paragraph [0105]) sensor is occluded by one or more objects between the sensor and the target), or a defective condition (paragraph [0087], could be due to a defect in the sensor, paragraph [0120], due to a defect, paragraph [0126], a defect in the sensor can be detected by comparing the first and second measurements).

	Regarding claim 13, McArthur discloses a computing system (paragraph [0074], computer system 210) comprising: one or more processors (paragraph [0074], processor 212); and one or more tangible (paragraph [0092], a tangible storage device), non-transitory (paragraph [0092], non-transitory), computer readable media (paragraph [0092], computer-readable media) that collectively store instructions that when executed by the one or more processors (paragraph [0092], instructions executable by a processor) cause the computing system (paragraph [0074], computer system 210) to perform operations (paragraphs [0091-0093], method may include one
 comprising: obtaining detection level data (at least paragraph [0002], sensor data indicating detection of the target by one or more sensors) from a plurality of sensors (paragraph [0152], identifying one or more sensors of the plurality of sensors based on the comparison) of an autonomous vehicle (paragraph [0022], vehicle 100 may operate in an autonomous mode); obtaining processed data (paragraph [0003] previously-collected (i.e. processed data) sensor data) from at least one sensor (paragraph [0083], first sensor data and/or second sensor data collected by a first sensor and second sensor of vehicle) of the autonomous vehicle (paragraph [0022], vehicle 100 may operate in an autonomous mode); determining a sensor degradation condition at least paragraph [0002], generating performance metrics, paragraph [0087], images degraded, data inconsistent, paragraphs [0142-0143], damaged and/or degrade over time, validate hardware has not degraded) for a first sensor (paragraph [0003], performance metrics for the first sensor, [0125], a calibration error or misalignment determined for the first sensor exceeds a tolerance threshold) of the autonomous vehicle (paragraph [0022], vehicle 100 may operate in an autonomous mode) based at least in part on the detection level data (at least paragraph [0002], sensor data indicating detection of the target by one or more sensors) and the processed data (paragraph [0003] previously-collected (i.e. processed data) sensor data); and implementing a sensor correction action (paragraph [0019], system can then use the comparison as a basis for calibrating, aligning, repairing) for the first sensor (paragraph [0083], first sensor data collected by a first sensor of vehicle) based at least in part on the sensor degradation condition  (at least paragraph [0002], generating performance metrics, paragraph [0087], images degraded, data inconsistent, paragraphs [0142-0143], damaged and/or degrade over time, validate hardware has not degraded).

Regarding claim 14, McArthur discloses all limitations of claim 13 above.
	The system of McArthur discloses further the processed data (paragraph [0003] previously-collected (i.e. processed data) sensor data) comprises state data indicative of a state of an object (paragraph [0002], obtaining sensor data, AND at least paragraph [0030], data from the first LIDAR 120 (sensor), AND paragraph [0129], generated performance metrics for a RADAR sensor) detected by the at least one sensor (paragraph [0083], first sensor data and/or second sensor data collected by a first sensor and second sensor of vehicle); and wherein the state data indicative of the state (at least paragraph [0002], obtaining sensor data) of the object (at least paragraph [0002], a target, AND at least paragraph [0030], objects in the environment, AND at least paragraph [0129], detect objects) comprises one or more of a position (paragraph [0055], sensor system 204 may include a number of sensors configured to sense information about an environment in which the vehicle 200 is located, with positioning sensors Global Positioning System (GPS) 226, inertial measurement unit (IMU) 228), a velocity (paragraph [0059], sense the speed of the objects), an acceleration, a heading (paragraph [0059], sense the heading of the objects), a yaw rate, a shape (paragraph [0084]) target data characteristics, shape), a size (paragraph [0129], detect objects having a particular size), an object type (paragraph [0083], sensor data of one or more targets (e.g., stationary object, building,
landmark, geographic feature, etc.)), or a distance (paragraph [0135], the target, as observed by a first sensor (e.g., LIDAR 122) of the vehicle, is at a first distance from the vehicle (e.g., 60 meters)) from the autonomous vehicle (paragraph [0022], vehicle 100 may operate in an autonomous mode).

Regarding claim 15, McArthur discloses all limitations of claim 13 above.
	The system of McArthur discloses further the at least one sensor comprises the first sensor (paragraph [0083], first sensor data collected by a first sensor of vehicle).

Regarding claim 16, McArthur discloses all limitations of claim 13 above.
	The system of McArthur discloses further the first sensor (paragraph [0083], first sensor data collected by a first sensor of vehicle) comprises a sensor of the plurality of sensors (paragraph [0152], identifying one or more sensors of the plurality of sensors).

Regarding claim 17, McArthur discloses all limitations of claim 13 above.
	McArthur discloses further the at least one sensor (paragraph [0083], first sensor data and/or second sensor data collected by a first sensor and second sensor of vehicle) comprises a sensor of the plurality of sensors (paragraph [0152], identifying one or more sensors of the plurality of sensors).

Regarding claim 18, McArthur discloses all limitations of claim 13 above.
	The system of McArthur discloses further determining the sensor degradation condition  (at least paragraph [0002], generating performance metrics, paragraph [0087], images degraded, data inconsistent, paragraphs [0142-0143], damaged and/or degrade over time, validate hardware has not degraded) for the first sensor based at least in part on the detection level data (at least paragraph [0002], sensor data indicating detection of the target by one or more sensors) and the processed data (paragraph [0003] previously-collected (i.e. processed data) sensor data) comprises: aggregating (paragraph [0084], system may compile target data in  the detection level data (at least paragraph [0002], sensor data indicating detection of the target by one or more sensors) to determine aggregated data (paragraph [0084], system may compile (i.e. aggregate) characteristics of the target data in a variety of ways) indicative of a state of an object (paragraph [0002], threshold distance to a target, AND paragraph [0030], detect motion of objects in the environment, AND paragraph [0129], detect objects having a particular size) detected by the plurality of sensors (paragraph [0152], identifying one or more sensors of the plurality of sensors); and comparing (paragraph [0003], comparing the sensor data) the processed data (paragraph [0003] previously-collected (i.e. processed data) sensor data) and the aggregated data  (paragraph [0084], system may compile target data in a variety of ways) to determine the sensor degradation condition at least paragraph [0002], generating performance metrics, paragraph [0087], images degraded, data inconsistent, paragraphs [0142-0143], damaged and/or degrade over time, validate hardware has not degraded).

Regarding claim 19, McArthur discloses an autonomous vehicle (paragraph [0022], vehicle 100 may operate in an autonomous mode), comprising: a plurality of sensors (paragraph [0152], identifying one or more sensors of the plurality of sensors), each sensor of the plurality configured to provide detection level data (at least paragraph [0002], sensor data indicating detection of the target by one or more sensors) and processed data (paragraph [0003] previously-collected (i.e. processed data) sensor data); one or more processors (paragraph [0074], processor 212); and one or more tangible (paragraph [0092], a tangible storage device), non-transitory (paragraph [0092], non-transitory), computer readable media (paragraph [0092], computer-readable media)  that collectively store instructions (paragraph [0092],  that when executed by the one or more processors (paragraph [0074], processor 212) cause a computing system (paragraph [0074], computer system 210) to perform operations (paragraphs [0091-0093], method may include one or more operations, functions, or actions as illustrated by one or more of blocks 402-408) comprising: obtaining sensor data (at least paragraph [0002], obtaining sensor data) from each of the plurality of sensors (paragraph [0152], one or more sensors of the plurality of sensors), the sensor data comprising one or more of detection level data (at least paragraph [0002], sensor data indicating detection of the target by one or more sensors) and processed data (paragraph [0003] previously-collected (i.e. processed data) sensor data); determining a sensor degradation condition (at least paragraph [0002], generating performance metrics, paragraph [0087], images degraded, data inconsistent, paragraphs [0142-0143], damaged and/or degrade over time, validate hardware has not degraded) for at least one sensor (paragraph [0083], a first sensor and second sensor of vehicle) of the plurality (paragraph [0152], identifying one or more sensors of the plurality of sensors) based at least in part on the sensor data (paragraph [0083], first sensor data and/or second sensor data collected by a first sensor and second sensor of vehicle) from the plurality of sensors (paragraph [0152], identifying one or more sensors of the plurality of sensors); and implementing a sensor correction action  (paragraph [0019], system can then use the comparison as a basis for calibrating, aligning, repairing) for the at least one sensor  (paragraph [0083], a first sensor and second sensor of vehicle) based at least in part on the sensor degradation condition (at least paragraph [0002], generating performance metrics, paragraph [0087], images degraded, data inconsistent, paragraphs [0142-0143], damaged and/or degrade over time, validate hardware has not degraded).

Regarding claim 20, McArthur discloses all limitations of claim 19 above.
	The vehicle of McArthur discloses further the sensor degradation condition (at least paragraph [0002], generating performance metrics, paragraph [0087], images degraded, data inconsistent, paragraphs [0142-0143], damaged and/or degrade over time, validate hardware has not degraded) comprises a misalignment condition  (paragraph [0125] misalignment determined for the first sensor exceeds a tolerance threshold), an occlusion condition (paragraph [0105]) sensor is occluded by one or more objects between the sensor and the target), or a defective condition (paragraph [0087], could be due to a defect in the sensor, paragraph [0120], due to a defect, paragraph [0126], a defect in the sensor can be detected by comparing the first and second measurements); and wherein the sensor correction action (paragraph [0019], system can then use the comparison as a basis for calibrating, aligning, repairing) for the at least one sensor (paragraph [0083], a first sensor and second sensor of vehicle) comprises one or more of: adjusting a weighting parameter associated with the at least one sensor, scheduling maintenance (paragraph [0123]) for the at least one sensor (paragraph [0083], a first sensor and second sensor of vehicle), cleaning the at least one sensor, performing a sensor diagnostic action (paragraphs [0142-0143], validate reliability, validate sensor hardware has not degraded, test maximum scanning range and the like) on the at least one sensor  (paragraph [0083], a first sensor and second sensor of vehicle), or implementing a safe stop action for the autonomous vehicle  (paragraph [0122], vehicle 200 may exit from an autonomous operation mode and stop the vehicle if the sensor is deemed unreliable for safely navigating the vehicle autonomously to the destination location).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McArthur in view of TAY et al., US 20190196481, herein further known as Tay.

	Regarding claim 4, McArthur discloses all limitations of claim 3 above including comparing of the first data and the third data (paragraph [0003], comparing the sensor data with previously-collected (i.e. processed data) sensor data)
	However, the method of McArthur does not explicitly state adjusting a weighting parameter associated with the first sensor comprises deprioritizing the first sensor as compared to at least one other sensor of the autonomous vehicle or deprioritizing the first data or the third data as compared to the other of the first data or the third data. 
Tay teaches a method wherein adjusting a weighting parameter (paragraph [0016], automatically adjust the scope or limits of various processes (wherein adjusting a weighting parameter is one of the various processes which are performed by a computer or processor which is inherently performed by an autonomous vehicle)) associated with the first sensor (paragraph [0047], two sensors (i.e. first sensor and at least one other sensor) are positioned on the autonomous vehicle) comprises deprioritizing (paragraph [0047], autonomous vehicle can discard or deprioritize sensor data recorded by these two sensors) the first sensor as compared to at least one other sensor (paragraph [0047], compare redundant regions of images (i.e. data parameters) output by these two sensors) of the autonomous vehicle (at least paragraph [0047], two sensors on the autonomous vehicle) or deprioritizing (paragraph [0047], autonomous vehicle can discard or deprioritize sensor data) the first data or the third data as compared to the other of the first data or the third data.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify McArthur by including adjusting a weighting parameter associated with the first sensor comprises deprioritizing the first sensor as compared to at least one other sensor of the autonomous vehicle as taught by Tay.
One would be motivated to modify McArthur in view of Tay for the reasons stated in Tay paragraph [0011], so surfaces are depicted in their true locations in sensor data, and whether the sensor data depicts all surfaces in the fields of view of these sensors.  Furthermore, the autonomous vehicle computer/processor can disable or limit certain autonomous navigational actions by the autonomous vehicle in real-time responsive to insufficient data redundancy between the sensors.
Additionally, the claimed invention is merely a combination of old, well known elements for autonomous navigation in the field of autonomous vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary .
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McArthur in view of LIU et al., US 20190049958, herein further known as Liu.

Regarding claim 9, McArthur discloses all limitations of claim 1 above.
However, the method of McArthur does not explicitly state determining, by the computing system, the sensor degradation condition for the first sensor based at least in part on the first data, the second data, and the third data comprises determining whether the sensor degradation condition is a temporary sensor degradation condition or a permanent sensor degradation condition.
Liu teaches a method of determining whether the sensor degradation condition (paragraph [0204], sensor monitor 412 can provide information indicating if there is any degradation of a sensor or sensor signal) is a temporary sensor degradation condition (paragraph [0204-0205], qualification can be temporary and sensor may be requalified) or a permanent sensor degradation condition  (paragraph [0204-0205], permanently or completely degraded sensor may be disqualified from providing sensed information).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify McArthur by including determining whether the sensor degradation condition is a temporary sensor degradation condition or a permanent sensor degradation condition as taught by Liu.

and support infrastructure and in particular, the implementation of artificially intelligent vehicle.  Furthermore, monitoring a plurality of zones which the vehicle travels with a plurality of sensors located on the vehicle can diagnose sensor issues, degradation, or failure based on areas where sensors overlap coverage.
Additionally, the claimed invention is merely a combination of old, well known elements vehicle systems, in particular, towards autonomous driving vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.C.B./Examiner, Art Unit 3669        

/JESS WHITTINGTON/Examiner, Art Unit 3669